 111315 NLRB No. 20QUIK PARK GARAGE CORP.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2In its exceptions, the Respondent contends, inter alia, that evenif it violated Sec. 8(a)(5) and (1) of the Act by unilaterally reducing
wages and benefits in April 1992, the Union subsequently refused
to bargain with the Respondent and therefore the judge's make-
whole remedy should be modified to find that the backpay period
ends when the Union refused to bargain. We express no view on the
merits of the Respondent's contention and instead leave this matter
for resolution at the compliance stage of this proceeding.Quik Park Garage Corporation and Garage Em-ployees Union, Local 272, International Broth-
erhood of Teamsters, AFL±CIO. Case 2±CA±25749September 30, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGOn January 28, 1994, Administrative Law Judge D.Barry Morris issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the deicision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Quik Park Garage Cor-
poration, New York, New York, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order.Terry A. Morgan, Esq., for the General Counsel.Hugh M. Heller, Esq. (Fischbein, Badillo, Wagner & Itzler),of New York, New York, for the Respondent.Bruce J. Cooper, Esq. (Dublirer, Haydon, Straci & Victor),of New York, New York, for the Charging Party.DECISIONSTATEMENTOFTHE
CASED. BARRYMORRIS, Administrative Law Judge. This casewas heard before me in New York, New York, on June 14,
18, 22, and 23, 1993. Upon a charge filed on May 19, 1992,
an amended complaint was issued on May 6, 1993, alleging
that Quik Park Garage Corporation (Respondent) violatedSection 8(a)(1) and (5) of the National Labor Relations Act(the Act) by failing to bargain in good faith with Garage Em-
ployees Union, Local 272, International Brotherhood of
Teamsters, AFL±CIO (the Union) and by unilaterally imple-
menting wage and benefit reductions without prior notice to
the Union. Respondent filed an answer denying the commis-
sion of the alleged unfair labor practices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,
argue orally, and file briefs. Briefs were filed by General
Counsel and by the Respondent on August 12, 1993.On the entire record of the case, including my observationof the demeanor of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a New York corporation, with offices andplaces of business in New York City, has been engaged in
the ownership and management of public parking garages.
Annually Respondent derives gross revenues in excess of
$500,000 and purchases and receives at its facilities goods
valued in excess of $5000 directly from suppliers located
outside the State of New York. It has been admitted, and I
find, that Respondent is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.
In addition, it has been admitted, and I find, that the Union
is a labor organization within the meaning of Section 2(5) of
the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
The Facts1. BackgroundThe Union and Respondent were parties to a collective-bargaining agreement which was effective by its terms from
July 1, 1989, to February 5, 1992. On November 27, 1991,
Eugene Bennett, secretary-treasurer of the Union, sent a letter
to Respondent, addressed to the then president, Anthony
Policella, which stated in pertinent part:This is to inform you that the collective-bargainingagreement now in force between your company and the
Garage Employees Local Union No. 272, I.B. of T.,
will expire on midnight, February 5, 1992. Pursuant to
Article XXX, Paragraph 2 of the agreement, the Execu-
tive Board of Local No. 272 desires to meet with you
to exchange demands for the purpose of negotiating a
new collective-bargaining agreement. Please call our of-
fice for a mutually agreed meeting date.On December 4, 1991, Policella wrote the following replyto Bennett.I have received your letter dated November 27,1991. Quik Park agrees that the collective-bargaining
agreement will terminate on February 5, 1992, and the
company is ready to meet and discuss the terms and
conditions for a new agreement. Of course, as you
know, Quik Park is not a member of the Metropolitan
Garage Owners Association, Inc., and our negotiations
will be conducted directly between Quik Park and your 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates refer to 1992 unless otherwise specified.local. Please call me so that we could schedule a meet-ing.On February 7, 1992,1Daniel J. Sullivan, the then assistantbusiness manager of the Union, faxed a proposed extension
agreement to Respondent. The agreement would have ex-
tended the term of the collective-bargaining agreement
through March 12. However, Respondent did not sign the
proposed extension agreement. By letter dated March 11, Re-
spondent's counsel, Edward S. Feldman, advised counsel for
the Union ``as long as the association was negotiating, in es-
sence, Quik Park was also negotiating. Since you have ad-
vised that the association is now at an impasse, then Quik
Park is now at the same impasse.''2. Request for negotiationsAndrew Meyer succeeded Policella as president of Re-spondent. Sullivan testified that in January he telephoned
Meyer to schedule dates for negotiations. Sullivan testified
that Meyer replied he would have to check with Feldman,
Respondent's attorney. Sullivan testified that Meyer never
got back to him with dates. Jacob I. Sopher, who testified
that he was the owner of Respondent, stated that he spoke
with Sullivan in late 1991 or early 1992 concerning the ex-
piring contract. Sopher told Sullivan that Respondent wanted
to piggyback whatever deal the Union made with the Metro-
politan Garage Owners Association (Association). Sopher
testified that Sullivan stated this would be a ``wise'' way to
proceed.Steven Chiappa, vice president of operations of Respond-ent, began his employment with Respondent on July 6.
Chiappa testified that he met Sullivan on July 8, at which
time Sullivan told him that ``he could not negotiate with me
while he was negotiating with the Association.'' James
Mullen was appointed vice president of the Union in July
1992. He testified that beginning in April 1993 the Union
was proceeding with a ``new route'' to get employers to
present proposals to the Union. He stated that the ``old
route'' was to ``deal with the MGOA and then get them con-
tracts, automatically to whatever independets there are.''
Feldman testified that Sullivan told him ``at least once'' that
in terms of negotiations ``when we finish with the Associa-
tion then you'll have your contract.'' The only date that
Feldman specifically recalled this statement having been
made was November 25, 1992.3. Discussion and conclusionsRespondent contends that it was ready and willing to ne-gotiate at all times but that the Union refused to bargain with
it until an agreement was reached with the Association.
While that may have been true sometime subsequent to the
unilateral reduction of wages and benefits, I find that the
record does not show that the Union took that position priorto Respondent's unilateral action. On November 27, 1991,
the Union informed Respondent that the collective-bargaining
agreement was due to expire and asked Respondent's presi-
dent to ``call our office for a mutually agreed meeting date.''
By letter dated December 4, 1991, Respondent agreed to pur-
sue negotiations and Respondent's president in turn asked the
secretary-treasurer of the Union to ``call me so that we couldschedule a meeting.'' I credit Sullivan's testimony that dur-ing January 1992 he called Andrew Meyer, the new president
of Quik Park, asking him for a date when negotiations could
take place. Meyer told Sullivan that he would have to discuss
the matter with his attorney and would get back to Sullivan.
Meyer never responded to Sullivan. On February 7 Sullivan
transmitted a proposed extension agreement to Respondent.
Respondent did not sign the extension. Instead, on March 11
Respondent declared that it was at an impasse with theUnion and soon thereafter Respondent unilaterally reduced
wages and benefits without notification or bargaining with
the Union.While I credit Chiappa's statement that Sullivan told himthat the Union would not negotiate until it had finished with
the Association, that statement was made on July 8. Simi-
larly, while Mullen stated that the old policy of the Union
had been to bargain first with the Association, Mullen was
appointed vice president of the Union in July 1992. The
record does not show that Mullen was aware of the Union's
policy in February or March 1992. In addition, while Feld-
man also testified that Sullivan said that the Union would not
negotiate with Respondent until after negotiations were fin-
ished with the Association, the only date that Feldman spe-
cifically remembered that statement having been made was
November 25.Feldman's letter dated March 11 stated that since the As-sociation was at an impasse, ``Quik Park is now at the same
impasse.'' Where an employer and union have engaged in
good-faith negotiations and have exhausted the possibility of
reaching an agreement, an impasse occurs. Once an impasse
exists an employer is then free to make changes in the work-
ing conditions, which are consistent with its offers rejected
by the Union. See NLRB v. Katz, 369 U.S. 736 (1962);Winn-Dixie Stores, 243 NLRB 972 (1979). Since Respondentwas not a member of the Association, Respondent could not
be at an impasse merely because the Association declared an
impasse. I find, therefore, that as of April, when Respondent
made its unilateral changes, an impasse did not exist between
Respondent and the Union. In addition, as of that time the
record does not show that the Union advised Respondent that
it would not negotiate with Respondent until after it nego-
tiated with the Association. Cf. Louisiana Dock Co., 293NLRB 233, 235±236 (1989), enf. denied on other grounds
909 F.2d 281 (7th Cir. 1990). Accordingly, I find that Re-
spondent, by unilaterally reducing wages and benefits with-
out prior notice to the Union, or affording the Union an op-
portunity to bargain over such changes, violated Section
8(a)(1) and (5) of the Act.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By refusing to bargain with the Union, by declaring animpasse and by unilaterally reducing wages and benefits
without prior notice to the Union or affording the Union an
opportunity to bargain over such changes, Respondent has
engaged in unfair labor practices within the meaning of Sec-
tion 8(1) and (5) of the Act. 113QUIK PARK GARAGE CORP.2Under New Horizons, interest is computed at the ``short-term''Federal rate'' for the underpayment of taxes as set out in the 1986amendment to 26 U.S.C. §6621.
3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''4. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaning of
Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I find it necessary to order Respondent
to cease and desist therefrom and to take certain affirmative
action necessary to effectuate the policies of the act.Having found that Respondent violated the Act by unilat-erally changing certain terms and conditions of employment
without notice to and bargaining with the Union, I shall
order Respondent to restore the status quo by rescinding, on
request from the Union, those unilateral changes and make
all affected unit employees whole for losses they incurred by
virtue of its unilateral changes, in accordance with Ogle Pro-tection Service, 183 NLRB 682 (1970), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB 1173(1987).2On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Quik Park Garage Corporation, NewYork, New York, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Declaring an impasse when no impasse exists and uni-laterally changing the terms and conditions of employment
without prior notice to or bargaining with the Union as the
exclusive representative of the employees in the below-de-
scribed bargaining unit.(b) Refusing to bargain with Garage Employees Union,Local 272, International Brotherhood of Teamsters, AFL±
CIO in the following appropriate unit:All working managers or working foremen, washers,floormen, transporters, cashiers and all other persons
now or hereafter performing one or more of the func-
tions of the said included job classifications; excluding
all other employees, office clerical employees, profes-
sional employees, guards and supervisors as defined in
the Act.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, recognize and bargain collectively with theUnion as the exclusive representative of the employees in the
aforesaid appropriate unit with respect to rates of pay, hours
and other terms of employment and if understandings are
reached, embody such understandings in signed agreements.(b) On request of the Union, rescind the unilateral changesand make whole affected employees for losses incurred by
virtue of the unilateral changes, with interest, as prescribed
in the remedy section of the decision.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports and all other records necessary to analyze the
amounts owing under the terms of this Order.(d) Post at its facility in New York, New York, copies ofthe attached notice marked ``Appendix.''4Copies of the no-tice on forms provided by the Regional Director for Region
2, after being signed by Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and be maintained for 60 consecutive days in conspicu-
ous places, including all places where notices to employees
are customarily posted. Reasonable steps shall be taken bythe Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
declare an impasse when an impasse doesnot exist and WEWILLNOT
unilaterally change the terms andconditions of employment for bargaining unit employees
without prior notice to or bargaining with the Union as the
exclusive representative of the employees in the below-de-
scribed unit.WEWILLNOT
refuse to bargain with Garage EmployeesUnion, Local 272, International Brotherhood of Teamsters,
AFL±CIO as the exclusive representative of the employees in
the following appropriate unit:All working managers or working foremen, washers,floormen, transporters, cashiers, and all other persons
now or hereafter performing one or more of the func-
tions of the said included job classifications; excluding
all other employees, office clerical employees, profes-
sional employees, guards and supervisors as defined in
the Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-teed you by Section 7 of the Act. 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILL
, on request, recognize and bargain collectivelywith the Union as the exclusive representative of the employ-
ees in the aforesaid appropriate unit, with respect to rates of
pay, hours and other terms of employment and if understand-
ings are reached, embody such understandings in signed
agreements.WEWILL
, on request of the Union, rescind the unilateralchanges and make affected employees whole for losses in-
curred by virtue of the unilateral changes, with interest.QUIKPARKGARAGECORPORATION